Case: 20-60262      Document: 00516562945         Page: 1    Date Filed: 12/01/2022




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 20-60262                        December 1, 2022
                                                                          Lyle W. Cayce
                                                                               Clerk
   Moris Esmelis Campos-Chaves,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 793 655


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:
          The petition for rehearing is DENIED. Because no member of the
   panel or judge in regular active service requested that the court be polled on
   rehearing en banc, the petition for rehearing en banc is DENIED. We
   withdraw our prior opinion, 43 F.4th 447, and issue the following in its place.
          Moris Campos-Chaves petitions for review of a final order of removal
   issued by the Board of Immigration Appeals, dismissing his appeal from the
   decision of the immigration judge (“IJ”) to deny his motion to reopen.
   Petitioner is a native and citizen of El Salvador who illegally entered the
Case: 20-60262      Document: 00516562945          Page: 2    Date Filed: 12/01/2022




                                    No. 20-60262


   United States on January 24, 2005, at Laredo, Texas. On February 10, 2005,
   the Government filed a Notice to Appear (“NTA”) in immigration court and
   charged petitioner as removable under 8 U.S.C. § 1182(a)(6)(A)(i).
   Petitioner did not appear and was ordered removed in absentia.
          On September 18, 2018, petitioner filed a motion to reopen. He
   principally contended that the IJ lacked authority to conduct the removal
   proceedings because the NTA was defective. Petitioner submitted an
   affidavit in which he stated that he received the NTA but that it did not
   contain the date and time of his removal proceedings. Now he contends that
   we should remand the matter to the Board for reconsideration of his NTA
   challenge in light of Rodriguez v. Garland, 15 F.4th 351 (5th Cir. 2021).
          We disagree. In Rodriguez, the alien received an undated NTA but did
   not receive a subsequent notice of hearing (“NOH”) because he moved.
   Here, by contrast, petitioner received the NTA and does not dispute that he
   also received the subsequent NOH. See Red Br. 9 n.3. The fact that petitioner
   received the NOH (or does not dispute receiving the NOH) makes Rodriguez
   distinguishable. See Singh v. Garland, 51 F.4th 371, 381 & n.5 (9th Cir. 2022)
   (Collins, J., dissenting from the denial of rehearing en banc).
          The petition for review is DENIED. All pending motions are
   DENIED.




                                          2